Citation Nr: 0728362	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-21 437	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas




THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The National Personnel Records Center (NPRC) in an October 
2006 letter along with the appellant's service personnel 
records confirmed that the appellant served in the United 
States Marine Corps Reserve from approximately September 1993 
to February 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  
The appellant appealed that decision to the Board.  In a 
November 2005 decision, the Board remanded the issue for 
further development to include attempts at verification of 
the appellant's periods of active duty for training and 
inactive duty for training, attempts to locate any additional 
private treatment records, and for a VA examination.  The 
Board is satisfied that development requested in the November 
2005 Board remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the 
RO made appropriate efforts to obtain pertinent private 
medical records and obtained a VA examination with opinion.  
Although it is unclear what the appellant's periods of 
service were, given the VA examination, the Board can 
nevertheless resolve the issue in this case.  Therefore, the 
Board finds that the issue is ready for appellate review.  

A video conference hearing was scheduled for the appellant 
before a Veterans Law Judge at the Wichita RO on March 24, 
2005.  Although the appellant was notified of the time and 
date of the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.704(d), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  



FINDING OF FACT

A bilateral foot disability has not been shown to be causally 
or etiologically related to the appellant's military service. 


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the appellant what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the appellant.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  In a 
November 2005 letter, he was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence and the claim was subsequently readjudicated in a 
May 2007 supplemental statement of the case (SSOC).  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Finally 
the letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a bilateral 
foot disability.  In a letter dated in April 2007, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  All available service 
medical records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  In November 2005, VA sent the 
appellant a letter asking him to complete a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in order for VA to request 
private treatment records on his behalf pursuant to the 
November 2005 Board remand.  However, no such release is on 
file.  As there is no indication in the record that the 
appellant did not receive this letter, the Board will proceed 
based on the evidence of record.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  VA has also assisted the appellant and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  The term "veteran" is defined, 
in relevant part, as "a person who served in the active 
military, naval, or air service . . . ." 38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish basic eligibility for veterans 
benefits based upon his service in the Marine Corps Reserve, 
the appellant must establish that he was "disabled . . . from 
a disease or injury incurred or aggravated in the line of 
duty during active duty for training or from an injury 
incurred or aggravated in the line of duty during inactive 
duty for training.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995) ("An individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status.").  Moreover, in determining 
whether service connection is warranted for a bilateral foot 
disability, certain presumptions in the law--such as the 
presumption of sound condition at entrance onto active duty 
and the presumption of aggravation of preexisting disorders 
that undergo an increase in severity during a period of 
active duty--which are afforded to veterans seeking to 
establish service connection for a disability do not extend 
to those who have not served on active duty but who have 
served only on active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  As the appellant has no verified period of active 
duty, favorable application of 38 C.F.R. §§ 3.306 
(presumption of aggravation), and 3.304(b) and 38 U.S.C.A. §§ 
1111, 1131 (presumption of soundness) is not available in 
this case.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for a 
bilateral foot disability.  Although the appellant reported 
pain in his feet especially after running while in service, 
the May 2007 examiner found that his preexisting foot 
disorder was not permanently aggravated.  Therefore, service 
connection cannot be granted.

Turning to the appellant's service medical records, his 
September 1993 enlistment report of medical history indicated 
that the appellant had foot trouble.  However, it was 
clarified that he had not worn shoe inserts since 1985 and 
denied any foot trouble since.  Importantly, his September 
1993 examination reflected that his feet were clinically 
normal.  On his June 1995 separation examination, the 
appellant marked foot trouble and noted that he had slight 
ankle pain especially while running that was relieved with 
over the counter (OTC) medications.  This finding was not 
considered disqualifying.  Significantly, his feet were found 
to be clinically normal on the June 1995 separation 
examination.  On an August 1995 annual certificate of 
physical condition, the appellant reported pain in his inner 
ankles when on his feet for long periods of time or on long 
runs.  He did not complain of foot related problems on his 
February 1996 annual certificate of physical condition.  The 
appellant reported that his ankles hurt on occasion since 
boot camp on his November 1996 annual certificate of physical 
condition.  He reported no foot complaints on his December 
1997 and November 1998 annual certificates of physical 
condition.  In April 1999, the appellant complained of a sore 
foot and ankle following a weekend drill.  After evaluation, 
the assessment was possible right foot stress fracture versus 
bruising.  However, an x-ray revealed no fracture.  
Importantly, a November 1999 annual certificate of physical 
condition was negative for any reports of foot problems.  

Post service private treatment notes dated in September 2002 
from podiatrist Dr. F.A., D.P.M., P.A., indicated that the 
appellant had bilateral bunions and bilateral pain in his 
arches which were noted to be flat.  In a January 2004 
letter, Dr. F.A. stated that the appellant's condition of 
painful bilateral arches could take years to become acute and 
painful.  Private treatment records from Dr. F.K.G., D.P.M., 
dated from January to May 2005, reflected that the appellant 
was diagnosed in January 2005 with bilateral plantar 
fasciitis, probably in part secondary to a pes planus foot 
type.  In May 2005, the appellant continued to complain of 
foot pain and was diagnosed again with bilateral plantar 
fasciitis and painful ankle joint area.  Although the private 
treatment records showed that the veteran has a current foot 
disability, they do not relate that the disability was 
incurred in or aggravated by military service.  

Further, in May 2007, the appellant underwent a VA 
examination in connection with his claim.  The examiner 
reviewed the claims file, including Dr. F.A. and Dr. F.K.G.'s 
treatment notes.  The examiner then opined that the 
appellant's condition of pes planus was as likely as not 
present as a congenital condition before military service and 
was symptomatic with vigorous exercise.  Upon entrance to the 
Marine Corps, his feet became symptomatic with vigorous 
exercise and increased body weight.  However, the examiner 
found that the preexisting foot disorder was not aggravated 
(underwent a permanent worsening) in service, noting that 
temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute aggravation.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  See also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  In this case, the examiner 
referenced the veteran's in-service complaints of pain 
following running and reported history that he wore shoe 
inserts prior to service.  Following examination, the 
examiner concluded that the veteran's foot disability was 
congenital and preceded his entrance to service.  As 
referenced by the examiner, temporary or intermittent flare-
ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to 
show increased disability for the purposes of determinations 
of service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Based on the examiner's 
thorough review that is supported by the evidence of record, 
the Board attaches great probative weight to the examiner's 
opinion.  

The Board has considered the appellant's statements that he 
suffered with foot problems since service.  In accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board concludes that the lay evidence presented by the 
appellant concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the 
appellant's claim must be denied based upon the lack of 
medical nexus associating his bilateral foot disability to 
his service.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the appellant's 
allegations, no medical professional has linked his bilateral 
foot disability to any remote incident of service.  As 
discussed above, the May 2007 examiner found that his 
bilateral foot disability was not aggravated by his service.  
Although the appellant may sincerely believe that his 
bilateral foot disability is related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In sum, the record revealed that the appellant's bilateral 
foot disability was either incurred in or aggravated by his 
military service.  As such, without a nexus to service, 
service connection cannot be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a bilateral foot disability is denied.







ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


